     Case 1:19-cv-00367-NONE-SKO Document 28 Filed 08/24/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                                EASTERN DISTRICT OF CALIFORNIA
10

11    LARRY WILLIAM CORTINAS,                        Case No. 1:19-cv-00367-NONE-SKO (PC)
12                        Plaintiff,                 ORDER GRANTING MOTION FOR
13                                                   EXTENSION OF TIME TO RESPOND
               v.
                                                     TO COMPLAINT
14    VASQUEZ, et al.,
                                                     (Doc. 27)
15                        Defendants.
16

17            Defendants filed a motion requesting a 45-day extension of time to respond to Plaintiff’s

18   complaint. (Doc. 27.) Although the time for Plaintiff to file an opposition or a statement of non-

19   opposition to Defendants’ motion has not yet passed, see Local Rule 230(l), the Court deems

20   neither necessary here.

21            Good cause appearing, the Court GRANTS Defendants’ motion. Defendants shall respond

22   to Plaintiff’s complaint by October 8, 2020.

23
     IT IS SO ORDERED.
24

25   Dated:     August 24, 2020                                   /s/   Sheila K. Oberto             .
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
